F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 25 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    DARLINGTON AMADASU,

                Plaintiff-Appellant,

    v.                                                   No. 02-4236
                                                  (D.C. No. 2:00-CV-133-ST)
    UNIVERSITY OF UTAH;                                   (D. Utah)
    UNIVERSITY OF UTAH HOSPITAL;
    ROYCE MOSER, JR.; CYNTHIA R.
    LEWIS-YOUNGER,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before SEYMOUR , Circuit Judge, BRORBY , Senior Circuit Judge, and
HENRY , Circuit Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Darlington Amadasu, proceeding pro se and in forma pauperis,

sued defendants University of Utah, University of Utah Hospital, Royce Moser,

Jr., and Cynthia R. Lewis-Younger for allegedly discriminating against him in

violation of Title VII of the Civil Rights Act of 1964, the Age Discrimination in

Employment Act, and the Americans with Disabilities Act.    1
                                                                He also asserted civil

rights claims under 42 U.S.C. § 1983 and various state law claims. The district

court dismissed his complaint under Fed. R. Civ. P. 37 for willful and repeated

discovery abuse. We affirm.   2



      Mr. Amadasu is an individual of Nigerian origin, over forty years of age,

suffering from depression and a stress disorder. His complaint alleged that

defendants discouraged his application for a position as a resident in a family

practice program, denied his request for appointment as a salaried resident in an

occupational and environmental medicine program, and refused to hire him for

more than forty other jobs, ranging from teaching/research assistant to messenger.

According to Mr. Amadasu, defendants engaged in illegal discrimination based on

race, ethnic origin, age, and disability; harassment; defamation; and retaliation.


1
       Plaintiff initially filed suit in the United States District Court for the
Southern District of Ohio, where he resides. That court transferred the case to the
District of Utah.
2
      In light of our affirmance of the Rule 37 dismissal of Mr. Amadasu’s
complaint, we need not address the many additional issues he raises in his
appellate briefs.

                                         -2-
       Proceedings in district court did not go smoothly. Mr. Amadasu served

discovery requests in excess of the number established by the scheduling order,

attempted to add eleven new parties and eleven new claims after the deadline for

amending the complaint, and filed numerous motions alleging conspiracy on the

part of the magistrate judge, defense counsel, the court reporter, and the court

reporting service. Additionally, Mr. Amadasu failed to timely respond to

defendants’ dispositive motions and failed to appear for two noticed hearings.

Moreover, he did not fully respond to defendants’ requests for discovery even

after being warned that the court would consider dismissing the complaint unless

he answered the interrogatories and produced all documents responsive to

defendants’ discovery requests.

       Eventually, defendants filed a motion to dismiss the complaint under

Fed. R. Civ. P. 37(b)(2). The rule authorizes a district court to sanction a party

who “fails to obey an order to provide or permit discovery.”     Id. Included among

the available sanctions is the entry of “judgment by default against the

disobedient party.”   Id. The district court granted defendants’ motion and

dismissed the case with prejudice.

       “[W]e review a court’s decision to dismiss for discovery violations under

an abuse of discretion standard.”   Ehrenhaus v. Reynolds,     965 F.2d 916, 920

(10th Cir. 1992) (citing   Nat’l Hockey League v. Metro. Hockey Club    , Inc. ,


                                           -3-
427 U.S. 639, 642 (1976) (per curiam)). Because “dismissal represents an

extreme sanction appropriate only in cases of willful misconduct,” however, the

district court must ensure that dismissal is a just sanction for the offending party’s

actions. Id. Thus, in addition to considering the culpability of the offending

party, a court should consider:

       (1) the degree of actual prejudice to the defendant; (2) the amount of
       interference with the judicial process; (3) the culpability of the
       litigant; (4) whether the court warned the party in advance that
       dismissal of the action would be a likely sanction for noncompliance;
       and (5) the efficacy of lesser sanctions.

Id. at 921 (quotations and citations omitted). If “a party appears pro se, the court

should carefully assess whether it might appropriately impose some sanction other

than dismissal, so that the party does not unknowingly lose its right of access to

the courts because of a technical violation.”     Id. at 920 n.3

       On appeal, plaintiff asserts that the dismissal was “premeditated and

predetermined,” Aplt’s Br. at 4, by the district court judge, magistrate judge, and

defense counsel. He contends that the district court’s rulings, culminating with

the dismissal order, were unfair, unwarranted, and erroneous.

       After reviewing the record, we conclude that the district court acted within

its discretion in dismissing the complaint. The court carefully considered the

Ehrenhaus factors and determined that Mr. Amadasu’s conduct prejudiced

defendants, seriously interfered with the judicial process, “demonstrate[d]


                                            -4-
a willfulness that warrants dismissal,” and persisted after he was put “on notice of

the potential consequences of his continued failures to comply.” R., Vol. IV.,

Doc. 158, at 7-8.   3
                        The record before us demonstrates no basis for a conclusion

that the court abused its discretion in granting defendants’ Rule 37(b)(2) motion

to dismiss.

       We AFFIRM the district court’s dismissal of the complaint. The mandate

shall issue forthwith.


                                                      Entered for the Court



                                                      Stephanie K. Seymour
                                                      Circuit Judge




3
       We note that Mr. Amadasu failed to attach a copy of the court’s dismissal
order to his opening brief, as required by 10th Cir. R. 28.2(A). We remind
counsel for defendants that if an appellant’s brief omits a required ruling, then
appellees are to include it in their response brief. See 10th Cir. R. 28.2 (B).

                                            -5-